FILE COPY


         RE:   Case No.   15-0347                                DATE:   5/8/2015
         COA #:   12-13-00175-CV      TC#:   60,671-A
STYLE:   GUY   SPARKMAN
    v.   MICROSOFT CORPORTATION,     SUPPORT SPACE,      INC.,   AS AGENT FOR
         MICROSOFT CORP., OMAR FRANCO, AS AGENT FOR MICROSOFT CORP.,
         AND ROBERT DOE, AS AGENT FOR MICROSOFT CORP.
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.   (Tex. R. App . P.
53.3)  There is no fee for a response or a waiver.


                               MS.   CATHY   S.   LUSK
                               CLERK,   TWELFTH COURT OF APPEAR
                               1517 WEST FRONT, SUITE}!
                               TYLER,   TX    75702